May 27, 2009


GenVec, Inc.
65 West Watkins Mill Road
Gaithersburg, MD  20878


Ladies and Gentlemen:


The undersigned (the “Investor”) hereby confirms and agrees with you as follows:


1.           This Purchase Agreement (the “Agreement”) is made as of the date
hereof between GenVec, Inc., a Delaware corporation (the “Company”), and the
Investor that is a signatory to this Agreement.


2.           The Company has authorized the sale and issuance of up to 9,615,385
shares of its common stock (the “Offered Shares”), par value $0.001 per share
(the “Common Stock”), and warrants to purchase up to 9,615,385 shares of Common
Stock (the “Offered Warrants”) (the “Offering”).  The Offered Shares and the
Offered Warrants shall be sold together as units, each unit consisting of one
Offered Share and one Offered Warrant (the “Warrant”) to purchase one share of
Common Stock (such units are referred to herein individually as the “Offered
Security” and collectively as the “Offered Securities”).  The exercise price of
the Warrants is $0.858 per share.  The Offering is being made pursuant to an
effective shelf registration statement on Form S-3 (SEC File No. 333-140373).


3.           The Company and the Investor agree that the Offering is being made
subject to the execution by the Company and the Placement Agent of the Placement
Agency Agreement, delivery of the free writing prospectus dated the date hereof,
delivery of the base prospectus relating to the Offered Securities and delivery
of additional offering information, including pricing information.  The Company
and the Investor agree that the Investor will purchase from the Company and the
Company will issue and sell to the Investor the number Offered Securities set
forth below the Investor’s name on Schedule I hereto, at a purchase price of
$0.624 per share, pursuant to the Terms and Conditions for Purchase of Offered
Securities attached hereto as Annex I and incorporated herein by reference as if
fully set forth herein.  The Investor acknowledges that the Offering is not
being underwritten by the Placement Agent and that there is no minimum offering
amount.  Shares of Common Stock will be credited to the Investor using customary
book-entry procedures.  The executed Warrant will be delivered pursuant to the
terms thereof.


4.           The Investor represents that, except as set forth below, (a) it has
had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) except as set forth on Schedule II hereto, neither it, nor any group of
which it is a member or to which it is related, beneficially owns (including the
right to acquire or vote) any securities of the Company and (c) it is not a
FINRA member or a person associated with or affiliated with any FINRA member as
of the date hereof.


5.           The Investor confirms that it has had full access to all filings
made by the Company with the Securities and Exchange Commission, including the
registration statement and base prospectus relating to the Offered Securities,
and the documents incorporated by reference therein, and that it was able to
read, review, download and print each such filing.
 
 
 

--------------------------------------------------------------------------------

 
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
 
Name of Investor:
  BAM Opportunity Fund LP          
By:
/s/ Hal Mintz             Name:  Hal Mintz             Title:  General Partner  

 
 
 
 
 
AGREED AND ACCEPTED:




GENVEC, INC.
 

     
By:
/s/ Douglas J. Swirsky        
Name:
Douglas J. Swirsky        
Title:
Senior Vice President, Chief Financial Officer,
Treasurer and Corporate Secretary

 
 
2

--------------------------------------------------------------------------------

 
 
SCHEDULE I


SCHEDULE OF INVESTORS
 
 
Name of Investor:
 
_________________________________
 
Name of Individual Representing Investor:
 
_________________________________
 
Title of Individual Representing Investor:
 
_________________________________
 
Address:                      ___________________________
 
Telephone:                  ___________________________
 
Telecopier:                   ___________________________

 


Number of
Offered Shares
to Be Purchased
Number of
Offered Warrants
 to be Purchased 
Price Per
Offered Securities
In Dollars 
Aggregate
Purchase
   Price   
9,615,385
9,615,385
$0.624
$6,000,000.24

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II


SCHEDULE OF BENEFICIAL OWNERSHIP


Please provide the number of securities of GenVec, Inc. that you or your
organization will own immediately after Closing, including those Offered
Securities purchased by you or your organization pursuant to this Purchase
Agreement and those securities purchased or acquired by you or your organization
through other transactions and provide the number of securities that you have or
your organization has the right to acquire within 60 days of Closing:



   
 
  



 
 

--------------------------------------------------------------------------------

 
 
ANNEX I


TERMS AND CONDITIONS FOR PURCHASE OF OFFERED SECURITIES




1.             Agreement to Sell and Purchase the Offered Securities; Placement
Agent.


1.1           Upon the terms and subject to the conditions hereinafter set
forth, at the Closing (as defined in Section 2 below), the Company will sell to
the Investor, and the Investor will purchase from the Company, the number of
shares of Common Stock and the number of Warrants set forth on Schedule I of
this Agreement below such Investor’s name at the purchase price set forth
therein.


1.2           The Company has entered into a Placement Agency Agreement (the
“Placement Agency Agreement”) dated the date hereof with Merriman Curhan Ford &
Co. in its capacity as Placement Agent for the Offering (the “Placement Agent”),
and the Company has agreed to pay the Placement Agent a fee in respect of the
sale of the Common Stock and Warrants.


2.             Delivery of the Shares at Closing.  The completion of the
purchase and sale of the Offered Securities (the “Closing”) shall take place at
a place and time (the “Closing Date”) to be specified by the Company and the
Placement Agent, in accordance with Rule 15c6-1 promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).


The Company’s obligation to issue and sell the Offered Securities at Closing to
the Investor shall be subject to the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing.


The Investor’s obligation to purchase the Offered Securities shall be subject to
the condition that the Placement Agent shall not have (a) terminated the
Placement Agency Agreement pursuant to the terms thereof or (b) determined that
the conditions to closing in the Placement Agency Agreement have not been
satisfied.


Prior to the Closing, the Investor shall remit by wire transfer the amount of
funds equal to the aggregate purchase price for the Units being purchased by the
Investor to an account designated by the Placement Agent.  Such funds shall be
held in escrow (without interest) until the Closing and delivered by the
Placement Agent (net of any commissions and expense reimbursements payable to
the Placement Agent pursuant to the Placement Agency Agreement) on behalf of the
Investors to the Company upon the satisfaction, in the sole judgment of the
Placement Agent, of the conditions set forth in the foregoing paragraph.


At the Closing, payment shall be made by, or on behalf of, the Investor by
release of funds by the Placement Agent and the Company shall (a) deliver the
Offered Shares purchased by the Investor to the Investor through DTC directly to
the account(s) of the applicable DTC Holder as set forth on Annex II and (b)
deliver the Warrants to the Investors at the address set forth on Annex II.


3.             Representations, Warranties and Covenants of the Company.  The
Company hereby represents and warrants to, and covenants with, the Investor, as
follows:


3.1           The issuance and sale of each of the Offered Shares and the
Offered Warrants have been duly authorized by the Company, and the Offered
Shares, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and nonassessable and will not be subject to
preemptive or similar rights.  The Warrant Shares have been duly authorized and
reserved for issuance pursuant to the terms of the Offered Warrants, and the
Warrant Shares, when issued by the Company upon valid exercise of the Offered
Warrants and payment of the exercise price, will be duly and validly issued,
fully paid and nonassessable and will not be subject to preemptive or similar
rights.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2           Each of this Agreement and the Warrants constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, subject to the effect of applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and equitable principles of
general applicability.


3.3           For a period of 60 days from the date hereof, the Company shall
not offer or sell any equity or equity-related securities in any public or
private offering to one or more institutional investors without the Investor’s
prior written consent, which, for the sake of clarity, will not preclude the
Company from, among other things: (i) the offer or sale of the Offered
Securities to the Investor as contemplated hereby; (ii) the offer or sale of
equity or equity-related securities pursuant to benefit plans for the benefit of
the Company’s officers, directors, employees or consultants; (iii) the offer or
sale of equity or equity-related securities pursuant to any shareholder rights
plan of the Company; or (iv) the offer or sale of equity or equity-related
securities as part of a strategic collaboration, license, partnership, venture
or similar transaction.


3.4           The Company shall not effect any offer or sale of any equity or
equity-related securities that would result in the transactions contemplated
hereby becoming subject to stockholder approval under the rules and regulations
of FINRA or the NASDAQ Global Market.


3.5           It is understood and acknowledged by the Company that: (i) except
pursuant to the terms of this Agreement and any confidentiality agreement
entered into by the Investor with respect to the transactions contemplated
hereby, the Investor has not been asked by the Company to agree, nor has the
Investor agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Offered Securities for any specified term; (ii)
past or future open market or other transactions by the Investor, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) the Investor, and counter-parties in “derivative” transactions to which
the Investor is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) the Investor shall not be deemed to have
any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction merely by reason of such “derivative” transaction.  The
Company further understands and acknowledges that (y) subject to the terms of
this Agreement and any confidentiality agreement entered into by the Investor
with respect to the transactions contemplated hereby, the Investor may engage in
hedging activities at various times during the period that the Offered
Securities are outstanding, including, without limitation, during the periods
that the value of the Warrant Shares deliverable with respect to Offered
Securities are being determined, and (z) such hedging activities (if any) could
reduce the value of the existing stockholders' equity interests in the Company
at and after the time that the hedging activities are being conducted.


3.6           The Company will use its commercially reasonable efforts to
maintain the effectiveness of the registration statement in accordance with the
rules and regulations promulgated by the Securities and Exchange Commission.


3.7           Prior to 9:30 AM New York City time on May 28, 2009, the Company
will issue a press release (the “Press Release”) via BusinessWire (or other
national wire service) announcing the transaction contemplated by this
Agreement.  In connection with the transactions contemplated by this Agreement,
the Company has not disclosed, or caused to be disclosed, to the Investor any
material non-public information regarding the Company that will not at the time
of the issuance of the Press Release be in the public domain.
 
 
A-2

--------------------------------------------------------------------------------

 
 
3.8           As of the Closing Date, the Company shall have duly authorized and
reserved for issuance a number of shares of Common Stock which equals the number
of Offered Warrants.  The Company shall, so long as any of the Offered Warrants
are outstanding, take all action necessary to reserve and keep available out of
its authorized and unissued capital stock, solely for the purpose of effecting
the exercise of the Offered Warrants, 100% of the number of shares of Common
Stock issuable upon exercise of the Warrants.


4.             Representations, Warranties and Covenants of the Investor.  The
Investor represents and warrants to the Company as follows:


4.1           The Investor has received the Company’s base prospectus relating
to the Offered Securities and the free-writing prospectus dated the date
hereof.  The Investor acknowledges that the Investor has received certain
additional information regarding the Offering, including pricing information
(the “Offering Information”). Such Offering Information may be provided to the
Investor by any means permitted under the Securities Act of 1933, as amended,
including through a prospectus supplement, a free writing prospectus and oral
communications.


4.2           The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and equitable
principles of general applicability.


4.3           The Investor is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
shares representing an investment decision like that involved in the purchase of
the Offered Securities and has, in connection with its decision to purchase the
number of Offered Securities set forth on Schedule I to the Agreement, relied
solely upon the registration statement, the base prospectus, the free-writing
prospectus dated the date hereof, the Offering Information and any amendments or
supplements thereto and has not relied upon any information provided by the
Placement Agent.


4.4           The Investor understands that nothing in the registration
statement, the base prospectus, the free-writing prospectus dated the date
hereof, the Offering Information and any amendments or supplements thereto, this
Agreement or any other materials presented to such Investor in connection with
the purchase and sale of the Offered Securities constitutes legal, tax or
investment advice.  The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Offered Securities.


4.5           From and after obtaining knowledge of the sale of the Offered
Securities contemplated hereby, the Investor has not engaged in any purchases or
sales of the securities of the Company (including, without limitation, any Short
Sales (as defined herein) involving the Company’s securities), and has not
violated its obligations of confidentiality.  The Investor covenants that it
will not engage in any purchases or sales of the securities of the Company
(including Short Sales) or disclose any information about the contemplated
offering (other than to its advisors that are under a legal obligation of
confidentiality) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed.  The Investor agrees that it will not use any
of the Units acquired pursuant to this Agreement to cover any short position in
the Common Stock if doing so would be in violation of applicable securities
laws.  For purposes hereof, “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.
 
 
A-3

--------------------------------------------------------------------------------

 

 
5.           Survival of Representations, Warranties and
Agreements.  Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company and the Investor herein shall survive the execution of this Agreement,
the delivery to such Investor of the Offered Securities being purchased and the
payment therefor.


6.           Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within domestic United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by a nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows: (a) if to the Company, at the
office of the Company, 65 West Watkins Mill Road, Gaithersburg, MD  20878,
Attention: Douglas J. Swirsky, with copies to Hogan & Hartson LLP, 111 S.
Calvert Street, Suite 1600, Baltimore, MD  21202, Attention: Asher M. Rubin,
Esq.; and (b) if to an Investor, at its address on Schedule I hereto, or at such
other address or addresses as may have been furnished to the Company in writing
by such Investor.


7.           Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.


8.           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience or reference only and shall not be deemed to
be part of this Agreement.


9.           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.


10.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.


11.           Counterparts; Facsimile.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  Facsimile signatures shall be as effective as
original signatures.
 
 
A-4

--------------------------------------------------------------------------------

 
 
Annex II
 
GENVEC, INC.
 
INVESTOR QUESTIONNAIRE
 
Pursuant to Annex I to the Agreement, please provide us with the following
information:
 



1.
The exact name that your Shares and Warrants are to be registered in.  You may
use a nominee name if appropriate:
             2.
The relationship between the Investor and the registered holder listed in
response to item 1 above:
             3.
The mailing address of the registered holder listed in response to item 1 above:
              4.
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:
              5.
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
              6.
DTC Participant Number:
              7.
Name of Account at DTC Participant being credited with the Shares:
              8.
Account Number at DTC Participant being credited with the Shares:
     



 
 

--------------------------------------------------------------------------------

 
 